ORDER
PER CURIAM
Gerald Edwards appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principals of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).